6 Md. App. 127 (1969)
250 A.2d 299
ROBERT LEO WEBSTER
v.
WARDEN, MARYLAND PENITENTIARY.
No. 106, September Term, 1968.
Court of Special Appeals of Maryland.
Decided February 18, 1969.
Before MURPHY, C.J., and ANDERSON, MORTON, ORTH, and THOMPSON, JJ.
PER CURIAM:
This is an application for leave to appeal from an order passed *128 on 26 September 1968, by Judge H. Kenneth Mackey, presiding in the Circuit Court for Cecil County, denying relief sought under the Uniform Post Conviction Procedure Act.
The application was not filed within 30 days of the passage of the order appealed from as required by Md. Code, Art. 27, § 645-I and Md. Rule BK46a. It must therefore be denied. Davis v. Warden, 3 Md. App. 207.
The applicant alleges that his lawyer did not tell him that he had a right to apply for leave to appeal. There is no statute or Rule imposing the duty on a lawyer representing a petitioner under post conviction procedures to advise his client of the right to file an application for leave to appeal. Md. Rule 719b6 applies only to a direct appeal from a judgment of conviction and to a review of sentence under Rule 762.
Application denied.